Citation Nr: 1708644	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for a liver disability.

4.  Entitlement to service connection for a respiratory disability, to include as due to Agent Orange exposure.

(The issue of entitlement to an increased apportionment of the Veteran's VA compensation benefits in an amount in excess of $600 per month prior to April 1, 2015 is addressed in separate decisions with the same docket number). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969, which included service in the Republic of Vietnam during the Vietnam Era. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In September 2011, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702 (d) (2016).
 
The issues on appeal were previously remanded by the Board in October 2011 for further evidentiary development of requesting any outstanding service treatment records and post-service treatment records.  This was accomplished, and the claims were readjudicated in a September 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed lipomatosis.

2.  The Veteran first manifested lipoma during active service.

3.  The Veteran's lipomas have persisted since service separation.

4.  The Veteran's kidney disability, currently diagnosed as kidney stones, was not incurred in service and is not otherwise related to service. 

5.  The Veteran's liver disability, diagnosed as hepatitis C, is not shown to be causally related to a disease, injury or event in service.

6.  The Veteran's diagnosed respiratory disabilities, chronic obstructive pulmonary disease (COPD) and inactive tuberculosis (TB) were not incurred in service and are not otherwise related to service, to include presumed exposure to herbicide agents during service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a skin disability, diagnosed as lipomas, have been met.  38 U.S. C .A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C .F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria to establish service connection for a kidney disability have not been met.  38 U.S. C .A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C .F.R. §§ 3.102, 3.303 (2016).

3.  The criteria to establish service connection for a liver disability, to include hepatitis C, have not been met.  38 U.S. C .A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


4.  The criteria to establish service connection for a respiratory disability have not been met.  38 U.S. C .A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C .F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  

Given the favorable outcome of the Veteran's skin claim herein, no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, with regard to the remaining service connection claims, in letters dated in December 2008 and February 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions explaining how disability ratings and effective dates are assigned.   

The Veteran's service treatment records, VA and private treatment records, and his lay statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection skin and liver disabilities in September 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion pertinent to the liver disability considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinion stated.  As discussed below, the September 2015 VA skin opinion is inadequate, but there is no prejudice to the Veteran as the Board is granting that claim.

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for kidney and respiratory disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Board finds that the Veteran has submitted no evidence, other than his own lay statements, showing an indication that his kidney and/or respiratory disabilities are associated with his service and he is not competent to provide a nexus linking such disabilities to service.  As explained in further detail below, the medical evidence contains no competent evidence linking the Veteran's current kidney and respiratory disabilities to service, and there is no documentation of post-service symptoms for many years after his discharge.  Indeed, the only suggestion of a link comes from the Veteran via generalized, conclusory allegations.  While the standard does not require competent medical evidence, (see Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010)), the absence of medical evidence, competent or otherwise, indicating an association is relevant, however.  Moreover, while the Veteran's lay statements are presumed competent evidence for purposes of the McLendon analysis, the Board finds that the Veteran has made only a "conclusory generalized statement that his [active service] caused his present medical problems."  Id. at 1278.  Accordingly, as the evidence does not suggest that the Veteran's kidney or respiratory disabilities may be related to service, the Board finds that no further development of the Veteran's claims for service connection for kidney and respiratory disabilities is required. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, none of the Veteran's diagnosed skin, kidney, respiratory, and liver disabilities are considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §  3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e). 

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309  (e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202  -53216 (August 31, 2010).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Skin Disability

The Veteran asserts that symptoms of a skin disability first occurred in service and have persisted since that time.  He reports that he has had lipomas all around the body, to include both arms and torso since 1970.  See September 2015 VA skin examination report.  

Initially, the Board finds that the Veteran has been diagnosed with a skin disability, namely, lipomatosis/neurofibromas, as shown on the September 2015 VA examination report.  

Next, and upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's lipomas first manifested in service and have persisted since service separation.  

Favorable evidence includes a September 1969 Medical Examination Report completed at service separation, which reflects that the clinical evaluation of the Veteran's skin was "abnormal."  Specifically, it was noted that the Veteran had lipoma of the right biceps region.  

Other favorable evidence includes the Veteran's assertions that he had a skin lipoma/lesion in service and following service.  Indeed, the Veteran is competent and credible to report the onset of symptoms of his skin lesions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Additionally, the Veteran indicated that, in 1970 or 1971, he sought treatment for his "tumors" that began appearing all over his body, which he is competent to report.  See May 2009 statement.  The record does not document any skin treatment at that time, but he did report that no treatment was provided for his skin problems.  For example, he explained that although he visited the Miami VA Medical Center following service separation in 1971, no treatment was provided for his lipomas.  See Veteran's statement in September 2015 VA examination report.  

The Board also observes that the Veteran's reports that his skin condition had been getting worse since service is consistent with having only one lipoma in service and a current diagnosis of lipomatosis (i.e., essentially multiple lipomas).

The evidence that weighs against the finding of lipoma symptoms since service separation includes no evidence of skin complaints, diagnosis, or treatment until years thereafter.  The absence of post-service findings, diagnosis, or treatment for years after service is one factor that tends to weigh against a finding of obstructive sleep apnea symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Based on the foregoing, the Board will resolve reasonable doubt to find that the Veteran had a lipoma in service and multiple lipomas since service separation.  

In the case of Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  While the Veteran's lipomatosis is not a chronic disease listed under 38 C.F.R. § 3.309 (a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had skin symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 (a), (d).

As discussed above, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the lipomatosis began in service and was so incurred in service.  The finding that the Veteran has had lipoma symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed lipomatosis.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22   (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease). 

Accordingly, the Veteran was diagnosed with lipomatosis after discharge from service; this diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's competent and credible lay statements of skin symptoms in service and since service tends to show that the symptoms of his current lipomatosis had onset during service.  See 38 C.F.R. §  3.303 (d).

The Board recognizes that the Veteran was afforded a VA skin examination in September 2015, and the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that in September 1969 the Veteran was noted to have a "lipoma right and benign origin."  The examiner also noted that there was no mention of generalized multiple lipoma or neurofibromatosis in his service treatment records, and that he had no documented care after service separation. 

Significantly however, the Board finds the September 2015 VA examination and opinion to lack probative value for several reasons.  First, the September 1969 service separation examination report indicated that the Veteran had lipoma on the right "biceps region," and not "benign origin" as noted by the September 2015 VA examiner.  This oversight questions the thoroughness of the examiner's claims file review.  Further, the examiner did not explain why the Veteran's in-service diagnosis of a lipoma on the right biceps was inconsistent with a current diagnosis of lipomatosis, which is defined as "abnormal localized or tumorlike accumulations of fat in the tissues."  See Dorland's Illustrated Medical Dictionary 1063 (32nd ed. 2012).  Further, the examiner did not appear to consider the Veteran's statements regarding skin complaints at the VA medical center in the 1970s and thereafter in prison.  The Veteran mentioned that he was seen by different doctors in prison, but nothing was done for his skin disorder.  Significantly, although the Veteran may not have had documented care after service, he, as a layperson, is competent to report skin abnormalities, such as lipomas because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  The Board emphasizes that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In summary, the Board concludes that the evidence shows that the Veteran was first diagnosed with a lipoma at service separation and he has competently and credibly reported that he has had lipomas since service separation.  In this case, there is no other competent (or adequate) medical opinion of record against the claim that directly addresses the etiology of the Veteran's lipomatosis.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for direct service connection for lipomatosis have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Kidney Disability

The Veteran also maintains that he has a kidney disorder as a result of service.  See generally November 2008 VA claim for disability benefits and May 2009 statement.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's currently diagnosed kidney stones are not related to service.

Service treatment records are negative for any complaints, diagnoses, or treatment for a kidney disability.  In a September 1969 Report of Medical Examination, conducted at service separation, a kidney disorder was not noted.  Further, in an August 1969 report of medical history, completed by the Veteran at service discharge, he specifically checked "NO" as to having "frequent or painful urination" or a "kidney stone r blood in urine." 

Post-service private treatment records from the International Radiology Group dated in October 2003 show calcification in the lower pole of the right kidney.  A November 2003 infirmary progress notes indicates diagnosis of a kidney stone.  Despite these diagnoses however, these treatment records do not indicate any relationship between the Veteran's kidney stone and service.  The Veteran underwent electroshock wave lithotripsy for 2 kidney stones in April 2004.  See Montgomery General Hospital surgery record dated in April 2004.  Notably, however, the Veteran did not report to his physicians any symptoms associated with kidney stones as having first manifested in service.  

Moreover, the evidence of the Veteran's kidney diagnosis is dated more than 30 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Additionally, there is no competent and credible evidence of a nexus between the Veteran's current kidney disability and service. The only evidence of record in support of such a nexus is the Veteran's lay evidence, and to the extent that they are being offered to establish a nexus, such evidence fails because this determination is a complex medical matter beyond the realm of common knowledge of a layperson. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of a kidney disorder, to include kidney stones.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Kidney disabilities, to include kidney stones, are a medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current kidney disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Accordingly, the Veteran's assertions as to a relationship between his kidney disability and service are of little probative value.

As determined above, a VA examination or medical opinion regarding the etiology of his currently diagnosed kidney disability was not indicated as there is no suggestion that the Veteran's current disability may be associated with service.  Again, the earliest medical evidence of any of kidney problems is dated over 30 years after separation from service, and there is no competent and probative evidence to show that the Veteran had kidney problems during service and no competent and probative evidence that his current kidney disability is related to his service.

Given the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a kidney disability, to include kidney stones, and that the claim must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matters on that basis.  38 U.S.C.A. § 5107 (b).

Service Connection Analysis for Liver Disability 

The Veteran maintains that he was infected with hepatitis C during service.

For the reasons discussed in detail below, the Board finds that the Veteran's currently diagnosed hepatitis C is not shown by the competent, credible, and probative evidence of record to be causally related to a disease, injury or event in service.

Service treatment records are absent for any diagnoses or treatment for a liver disorder, to include hepatis C.  In a September 1969 Report of Medical Examination, conducted at service separation, there was no indication of a liver disorder or hepatitis C.  

Post-service treatment records show no diagnoses or complaints of a liver disability for many years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  In this regard, a September 2015 VA examination report indicates that the Veteran was first diagnosed with hepatitis C in 2000, per the Veteran's report.  

The evidence also includes a January 2013 VA consultation report.  During the evaluation, the Veteran indicated that he had no complaints, other than chronic left hip pain.  Past medical history was noted to be positive for hepatitis C.  The Veteran reported that he was unsure as to how he contracted the virus.  At that time, the Veteran specifically denied any history of intervenous drug use, illicit sexual behavior, or blood transfusions.  

The Veteran was afforded a VA compensation examination in September 2015 where a diagnosis of hepatitis C was confirmed.  During the evaluation, the Veteran reported that he was diagnosed with hepatitis C in 2000 by a prison doctor at Mt. Olive correction complex.  The Veteran denied intranasal or intravenous drug abuse; he denied multiple sexual partners.  The Veteran did report that he had multiple shrapnel wounds in Vietnam in 1968 and received blood transfusion.  The Veteran also mentioned that he had tattoos for 50 years and some were done overseas in Fiji sometime in 1973 or 1974, although he was not in service at that time.  The Veteran denies body piercing, acupuncture and hemodialysis, sharing tooth brushes or razor blades.  The examiner then indicated that he had reviewed the peer reviewed medical journal.  As per that journal, shell fragment wound was not a risk factor for hepatitis C infection.  Tattooing, however, occasionally caused Hepatitis C infection if the tattoo company was not licensed.  In this case, the examiner indicated that the Veteran had mentioned that he had tattoos for 50 years and it was done overseas in Fiji after service separation.  Moreover, the Veteran denied intranasal or IV drug abuse, multiple sexual partners, body piercing, acupuncture, hemodialysis, sharing tooth brushes, or razor blades.  As such, the examiner stated that an opinion as to the etiology of the Veteran's hepatitis C would require resorting to mere speculation, which is evidence that weighs neither for nor against the claim.

In analyzing the claim, the Board considered the Veteran's various statements regarding the circumstances of how he purportedly contracted hepatitis C.  Although the Veteran is competent to report events that he experienced during service, the Board finds his statements inconsistent, and therefore, not credible.  For example, during the September 2015 VA examination report, the Veteran reported that he had a blood transfusion in service presumably after sustaining multiple shrapnel wounds.  However, his September 2015 statement is inconsistent with a January 2013 VA consultation report in which he specifically denied having had a blood transfusion.  Moreover, as noted by the VA examiner, the Veteran's service treatment records do not show any history of a blood transfusion.  In addition, although his service treatment records confirm shrapnel wounds for which he is service connected, the VA examiner indicated that shrapnel wounds are not consider a risk factor for hepatitis.  Again, the Veteran has specifically denied intranasal or IV drug abuse, multiple sexual partners, body piercing, acupuncture, hemodialysis, sharing tooth brushes, or razor blades.  Lastly, the Board notes that the Veteran indicated that he obtained tattoos after his period of active service.  For these reasons, the Board finds that the Veteran's assertions of risk factors associated with hepatitis C are inconsistent with, and outweighed by, other evidence of record, and are therefore not credible.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim of service connection for a liver disability, to include hepatitis C, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S. C .A. § 5107; 38 C .F.R. § 3.102.

Service Connection Analysis for a Respiratory Disability 

In a May 2009 statement, the Veteran indicated that he was treated for 10 days in service for an upper respiratory infection.  He claims to have been exposed to men who were seriously ill with influenza and tuberculosis.  Since that time, the Veteran maintains that he has tested positive for tuberculosis (TB).

Initially, the Board finds that the Veteran has been diagnosed with COPD, inactive TB, and a history of pneumonia during the appeal period.  See Mt. Olive Correctional medical facility note in October 2008 (showing no evidence of active TB); see also July 2011 chest x-ray (showing hyperinflation of the lungs with flattening of the diaphragm "compatible with COPD"); see also June 2013 radiology report (where it was noted that the Veteran had a clinical history of pneumonia); see also January 2013 Appalachian Regional Healthcare note (indicating that the Veteran had not been recently exposed to TB, but had had a positive TB skin test in the past).  

Next, the Board finds that because the currently diagnosed respiratory disorders have not been shown to be chronic diseases per VA regulation, the presumptive service connection provisions of 38 C.F.R. § 3.309 (a) are not for application.  See Walker, 708 F.3d 1331. 

Moreover, while the Veteran had service in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicide agents during such service, the Board finds that presumptive service connection based on in-service exposure to herbicides is also not warranted under 38 C.F.R. § 3.309 (e) as the Veteran's current respiratory disabilities are not listed as one of the presumptive diseases.  See 38 C.F.R. § 3.309 (e) (only active TB is afforded presumptive provisions).  That notwithstanding, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Board finds that the Veteran's currently diagnosed respiratory disability was not incurred in service, to include presumed Agent Orange exposure, and are not otherwise related to service.

Service treatment records are negative for any complaints, diagnoses, or treatment for a respiratory disorder.  In a September 1969 Report of Medical Examination, conducted at service separation, a respiratory disability was not noted.  Further, in an August 1969 report of medical history, completed by the Veteran at service discharge, he specifically checked "NO" as to having "tuberculosis," "shortness of breath," or "chronic cough."  These reports, completed just one month prior to service separation, are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  The reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Post-service private treatment records from the Mt. Olive Correctional medical facility show that in October 2008, there was no evidence of an active pulmonary parenchymal or pleural disease process.  There was also no evidence of active TB.  

Private medical records include July 2011 chest x-rays.  Conclusions were noted to include no radiographic evidence of acute cardiopulmonary disease.  However, the Veteran was noted to have hyperinflation of the lings with flattening of the diaphragm "compatible with COPD."

In September 2012 chest x-rays, the Veteran's lungs were clear without alveolar infiltrate or suspicious pulmonary nodule.  The conclusion noted that there was no radiographic evidence of acute cardiopulmonary disease.  

In a June 2013 radiology report, it was noted that the Veteran had a clinical history of pneumonia.  The report indicated that the Veteran's heart size and vasculature were within normal limits.  The lungs were mildly hyper expanded, but there was no focal infiltrate or effusion.  The impression was "No acute disease." 

A January 2013 Appalachian Regional Healthcare note indicates that the Veteran had not been recently exposed to TB, but had had a positive TB skin test in the past.  

VA treatment records include a January 2013 VA consultation report.  During the evaluation, the Veteran indicated that he had no complaints, other than chronic left hip pain.  Past medical history was negative for chronic obstructive pulmonary disease.  Upon physical examination, there was no shortness of breath, cough, or dyspnea on exertion.  Lungs were clear to auscultation with no wheezing rales or rhonchi.

The evidence discussed above shows that the Veteran has been diagnosed with inactive TB, COPD, and a history of pneumonia.  However, there is no indication in the medical evidence of record that the Veteran's respiratory disabilities were incurred in service or are otherwise related to service.  Although the Veteran reported that he was treated for an upper respiratory condition in service and was exposed to patients with TB, service treatment records are absent for any complaints diagnosis, or treatment for a respiratory disease.  The Board finds that the Veteran's contemporaneous service treatment records are more probative than his recent assertions that his respiratory disability had its onset in service, voiced many years after service and in connection with a claim for disability benefits.  The Board also observes that the Veteran has also never reported in-service treatment for a respiratory disability to any of his post-service treating physicians.  

Significantly, the first diagnosis of the Veteran's respiratory disability was not rendered until decades following service separation.  

The Board considered the Veteran's statements regarding his belief that his respiratory disabilities are related to exposure to fellow service members with TB and influenza.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of respiratory disabilities, to include COPD, TB, or pneumonia.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).   Respiratory disabilities are medically complex disease processes because of their multiple possible etiologies and because symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's respiratory disabilities involves complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

For these reasons, and based upon review of all the lay and medical evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's respiratory disabilities and his active service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for lipomatosis is granted. 

Service connection for a kidney disability, to include kidney stones, is denied. 

Service connection for a liver disability, to include hepatitis C, is denied. 

Service connection for a respiratory disability, to include as due to Agent Orange exposure, is denied.


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


